UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4059
LAVINA MAE KNIPP,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                            (CR-02-203)

                      Submitted: June 5, 2003

                      Decided: June 16, 2003

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Federal Public Defender, George H. Lancaster,
Jr., Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, John J. Frail,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                       UNITED STATES v. KNIPP
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Lavina Mae Knipp appeals her conviction following a guilty plea
to a criminal information charging her with interstate travel to pro-
mote drug distribution in violation of 18 U.S.C. § 1952(a)(3) (2000)
and sentence to six months in prison and three years of supervised
release, including a six-month term of home confinement as a special
condition of supervised release. We affirm.

   Knipp’s counsel filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967). In the Anders brief, Knipp’s counsel briefed
two issues, both of which counsel ultimately concluded were not mer-
itorious: (1) whether the district court erred in accepting Knipp’s
guilty plea without specifically advising Knipp of its obligation to
apply the sentencing guidelines and its discretion to depart therefrom;
and (2) whether the factual basis for the guilty plea demonstrated a
showing of continuity necessary to establish a business enterprise
under 18 U.S.C. § 1952(a)(3). Knipp was informed of her right to file
a pro se supplemental brief and failed to do so.

   We review violations of Fed. R. Crim. P. 11 for plain error where,
as in this case, the Defendant did not move in district court to with-
draw her guilty plea. See United States v. Martinez, 277 F.3d 517,
524-27 (4th Cir.), cert. denied, 123 U.S. 200 (2002). Under this stan-
dard, we exercise our discretion only to correct errors that are plain,
material, or affecting substantial rights, and that seriously affect the
fairness, integrity or public reputation of judicial proceedings. Id. at
524 (citing United States v. Olano, 507 U.S. 725, 731-32 (1993)). We
have reviewed the record and find no error in the district court’s
explanation of its obligation to sentence Knipp under the sentencing
guidelines. Further, Knipp’s responses during the Rule 11 colloquy
constituted an admission that she performed an act that promoted or
facilitated a drug conspiracy involving a continuing course of con-
                        UNITED STATES v. KNIPP                        3
duct, providing an adequate factual basis for her plea. See United
States v. Rawle, 845 F.2d 1244, 1248-49 (4th Cir. 1988).

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm
Knipp’s conviction and sentence. We require that counsel inform his
client, in writing, of her right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED